Exhibit 99.2 ELBIT IMAGING LTD. INTERIM CONSOLIDATED FINANCIAL DATA AS OF JUNE 30, 2013 INDEX Page Interim Consolidated Balance Sheet 2 Interim Consolidated Income Statements 3-4 Interim Consolidated Comprehensive Income Statements 5 Interim Statement of Changes in Shareholders' Equity 6-8 Interim Consolidated Statements of Cash Flows 9-11 ELBIT IMAGING LTD. INTERIM CONSOLIDATED BALANCE SHEETS June 30 December 31 June 30 2 0 1 3 2 0 1 2 2 0 1 3 Convenience translation (in NIS thousands) US$'000 Current Assets Cash and cash equivalents Short-term deposits and investments Trade accounts receivables Other receivables Prepayments and other assets Inventories Held for sale investment property - Non-Current Assets Trading property (*) 3,387,943 (*) 820,635 Deposits, loans and other long-term balances Investments in associates Property, plant and equipment Investment property - - Other assets and deferred expenses Intangible assets Current Liabilities Short-term credits (*)1,500,256 (*) 994,616 Suppliers and service providers Payables and other credit balances Other liabilities Liabilities associated with assets held for sale - Non-Current liabilities Borrowings Other financial liabilities Other liabilities Deferred taxes Shareholders' Equity (Deficiency) Attributable to equity holders of the Company ) ) Non controlling Interests (*) see note 3A 2 ELBIT IMAGING LTD. INTERIM CONSOLIDATED INCOME STATEMENTS Six months ended Year ended Six months ended June 30 December 31, June 30 2 0 1 3 2 0 1 2 2 0 1 2 2 0 1 3 Convenience translation (in NIS thousands) US$'000 Income revenues and gains Revenues Revenues from sale of commercial centers - - - Revenues from hotel operation and management Revenues from fashion merchandise and other Total revenues Gains and other Rental income from Commercial centers Gain from changes of shareholding in investees - - Gain from sale of real estate assets - - Total income revenues and gains Expenses and losses Hotels operations and management Cost of fashion merchandise and other Commercial centers General and administrative expenses Share in losses of associates, net Financial expenses, net Write-down, charges and other expenses, net Loss before tax benefits ) Income taxes expenses (tax benefits) Loss from continuing operations ) Profit (loss) from discontinued operation, net ) ) ) Loss for the period ) Attributable to: Equity holders of the Company ) Non controlling interest ) 3 ELBIT IMAGING LTD. INTERIM CONSOLIDATED INCOME STATEMENTS Six months ended Year ended Six months ended June 30 December 31, June 30 2 0 1 3 2 0 1 2 2 0 1 2 2 0 1 3 Convenience (In NIS) Translation $ Earnings (loss) per share Basic earnings per share: From continuing operation ) From discontinued operations ) Diluted earnings per share: From continuing operation ) From discontinued operations ) 4 ELBIT IMAGING LTD. INTERIM CONSOLIDATED OTHER COMPREHENSIVE INCOME STATEMENT Six months ended Year ended Six months ended June 30 December 31, June 30 2 0 1 3 2 0 1 2 2 0 1 2 2 0 1 3 Convenience translation (in NIS thousands) US$'000 Loss for the period ) Exchange differences arising from translation of foreign operations ) Gain (loss) from cash flow hedge ) ) Gain from available for sale investments Loss on hedging instruments designated in hedges of the net assets of foreign operations - - Reclassification adjustments relating to foreign operations disposed of in the year - ) ) - ) Items not to be reclassified to profit or loss in subsequent periods: Revaluations of assets - - Other Comprehensive income (loss) ) ) Comprehensive income (loss) Attributable to: Equity holders of the Company ) ) ) Non controlling interest ) 5 ELBIT IMAGING LTD. INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2012 ) - ) ) The effect of initial application of new standard (IFRS 11) - ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - (**)190,690 - ) (***)144,415 - Transaction with non controlling interest - - ) - ) - ) Reclassification of a derivative (option) to equity following change in terms - Stock-based compensation expenses - Balance - December 31, 2012 ) ) ) Lossfor the period - ) ) - ) ) ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Stock-based compensation expenses - Balance - June 30, 2013 ) (*) includes transactions with non-controlling interest reserve and hedging reserve. (**) Net of related tax expenses in the amount of NIS 61 million. (***) Net of related tax expenses in the amount of NIS 45 million. 6 ELBIT IMAGING LTD. INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (Cont.) Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand NIS) Balance - January 1, 2012 ) - ) ) The effect of initial application of new standard (IFRS 11) - ) ) Lossfor the year - ) ) - ) ) ) Other comprehensive income (loss) - - - ) - Transaction with non controlling interest - - ) - ) - ) Stock-based compensation expenses - ) - - Balance - June 30, 2012 ) ) ) 7 ELBIT IMAGING LTD. INTERIM STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY (CONT.) Convenience Translation ($ in thousands) (Unaudited) Share capital Share premium Other reserves (*) Revaluation of property, plant and equipment Stock-based compensation reserve Foreign currency translation reserve Retained earnings Grossamount Treasury stock Attributable to share-holders of the company Non Controlling interest Total shareholders' equity (in thousand US $) Balance - December 31, 2012 ) ) ) Lossfor the period - ) ) - ) ) ) Other comprehensive income (loss) - - ) - ) ) - ) ) ) Stock-based compensation expenses - Balance - June 30, 2013 ) (*)includes transactions with non-controlling interest reserve and hedging reserve. 8 ELBIT IMAGING LTD. INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS Six months period ended Year ended Six months period ended June 30 December 31 June 30 (Unaudited) (Audited) Convenience Translation (in thousand NIS) (US$'000) CASH FLOWS FROM OPERATING ACTIVITIES Loss for the period from continuing operations ) Income tax benefit recognized in profit and loss ) Finance expenses recognized in profit and loss Income tax paid in cash - ) - - Depreciation and amortization (including impairment) Share in losses of associates, net Stock based compensation expenses Loss (gain) from fair value adjustment of investment property and from realization of Investment property - ) Gain from realization of investments in subsidiaries (Appendix B) - ) ) - Others - - - Trade accounts receivables ) Receivables and other debit balances Inventories ) ) ) Trading property and payment on account of trading property ) Suppliers and service providers ) Payables and other credit balances ) ) ) Net cash provided by (used in) continuing operations ) ) Net cash used indiscontinued operating activities ) Net cash used in operating activities ) 9 ELBIT IMAGING LTD. INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS (Cont.) Six months period ended Year ended Six months period ended June 30 December 31 June 30 (Unaudited) (Audited) Convenience Translation (in thousand NIS) (US$'000) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of property plant and equipment, investment property and other assets ) Proceeds from realization of property plant and equipment 70 Proceeds from realization of investments in subsidiaries (Appendix B) - - Investments in associates and other companies - ) ) - Proceeds from realization of associated companies - - Proceed fromrealization of long-term deposits and long-term loans Investment in long-term deposits and long-term loans - ) ) - Interest received in cash Proceed from sale of available for sale marketable securities Purchase of available for sale marketable securities ) Short-term deposits and marketable securities, net Net cash provided by continued investing activities Net cash provided by discontinued investing activities - - Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from re-issuance of debentures - Repurchase of debentures and treasury stock - ) ) - Interest paid in cash ) Proceeds from long-term borrowings Repayment of long-term borrowings ) Proceeds from selling derivatives and changes in restricted cash Proceeds from transactions with non-controlling interests, net - - Proceed from short-term credit - - Repayment of short-term credit ) Net cash used in continued financing activities ) Net cash provided by (used in) discontinued financing activities - ) - Net cash used in financing activities ) Increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Net effect on cash due to currency exchange rate changes ) Cash and cash equivalents at the end of the year 10 ELBIT IMAGING LTD. INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS (Cont.) Six months period ended Year ended Six months period ended June 30 December 31 June 30 (Unaudited) (Audited) Convenience Translation (in thousand NIS) (US$'000) Appendix A - Non-cash transactions Acquisition of property plant and equipment, investment property and other assets by credit - - Appendix B - Proceeds from realization of investments in subsidiaries Working capital (excluding cash), net - - Long term receivables - ) ) - Property, plant equipment and other assets - - Long term liabilities - - Deferred tax - ) ) - Revaluation reserve - - Gain from realization of subsidiaries - 11 ELBIT IMAGING LTD. Notes to the condensed consolidated interim financial information 1. Reporting entity A. Elbit Imaging Ltd. (“Elbit” or "the Company") was incorporated in 1996 under the laws of the State of Israel. The Company's securities are listed on the NASDAQ Global Select Market (ticker symbol: EMITF) and on the Tel Aviv Stock Exchange ("TASE"). Its executive offices are located at 5 Kinneret Street, Bnei Berak 5112301 Israel B. The activities of the Company and its held entities (the "Group") are divided into the following principal fields: (i) Commercial and Entertainment Centers - initiation, construction and sale of shopping and entertainment centers and other mixed-use real property projects, predominantly in the retail sector, located in Central and Eastern Europe and in India, primarily through its subsidiary Plaza Centers N.V. In certain circumstances and depending on market conditions, the Company operate and manage commercial and entertainment centers prior to their sale; (ii) Hotels - hotel operation and management; (iii) Medical Industries– (a) research and development, production and marketing of magnetic resonance imaging guided focused ultrasound treatment equipment and (b) development of stem cell population expansion technologies and stem cell therapy products for transplantation and regenerative medicine; (iv) Residential Projects - initiation, construction and sale of residential projects and other mixed-use real property projects, predominantly residential, located primarily in India and (v) Fashion Apparel - distribution and marketing of fashion apparel and accessories in Israel. 2. Statement of compliance This condensed consolidated interim financial information has been prepared in accordance with IAS 34 Interim Financial Reporting. The condensed consolidated interim financial information does not include all of the information required for full annual financial statements, and should be read in conjunction with the annual consolidated financial statements of the Group for the year ended December 31, 2012. The condensed consolidated interim financial information was approved for issue by the Company's board of directors on August 30, 2013. Rates of exchange of NIS, in effect, in relation to foreign currency (in NIS) are as follows: Half year ended June 30 Year ended December 31 US Dollar ($) EURO (€) Romanian New Lei (RON) Indian Rupee (INR) Scope of change in the exchange rate, in effect, of the NIS in relation to the foreign currencies (%): Half year ended June 30 Year ended December 31 US Dollar ($) (3
